DETAILED ACTION
This action is in response to the initial claims filed 5/14/2019.  Claims 1-20 are pending.  Independent claims 1, 14 and 18, and corresponding dependent claims are directed towards methods and a computer program product for securing and controlling access to electronic data, electronic systems and digital accounts.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because Fig. 2 and Fig. 3 are process/method figures yet show no flow/connection between the steps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Specification
The disclosure is objected to because of the following informalities: [0038] l. 1 item 200 is not shown in Fig. 2; [0039] ll. 1-3 is grammatically incorrect, recommend removing the term “which”; [0055] l. 1 item 300 is not shown in Fig. 3; [0063] l. 1 should read “may function to provide” for grammar; and [0066] l. 5 “in some embodiments,” is repeated twice.	Appropriate correction is required.
Claim Objections
Claims 1, 9 and 12-14 are objected to because of the following informalities, shown with suggested amendments:  Claim 1 l. 7 “based on an anti-authentication policy”; Claim 9 l. 2 “a plurality of distinct [[of]] anti-authentication credentials” for grammar; Claim 12 ll. 4-5 “a selection of one or more configuration states” for grammar; of one or more configuration states” for grammar; and Claim 14 l. 15 “based on the performance of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 l. 9 recites the limitation “the computing device” which lacks proper antecedent basis as there is no prior recitation.  For purposes of applying prior art the limitation has been construed as “the online subscriber account 
Claim 17 ll. 2-3 and 5-6 recite the limitation “the remote computer security service” which lacks proper antecedent basis as there is only support in prior recitation for a “remote security service”.  For purposes of applying prior art the limitations have been construed as “the remote 
Claim 20 l. 3 recites the limitation “the online subscriber account” which lacks proper antecedent basis as there is no prior recitation of an “online subscriber account”.  For purposes of applying prior art the limitation has been construed as “[[the]] an online subscriber account”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 10,893,052 B1), filed Mar. 19, 2018, in view of Mahaffey et al. (US 2014/0373162 A1), filed Aug. 29, 2014.

As to claim 1, Bosworth substantially discloses a method  of securing a computing device with a remote computer security service (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device), the method comprising:	identifying a computing device (Bosworth Fig. 3 item 110; c. 5 ll. 27-37 client device with processor and memory), wherein the computing device comprises an anti-authentication application instance (Bosworth Fig. 3 item 325; c. 5 ll. 52-63 access mode module as application on client device);	identifying an occurrence of an anti-authentication action involving the computing device based on anti-authentication policy set to an anti-authentication account for the computing device (Bosworth c. 5 l. 65 – c. 6 l. 9 method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password; c. 6 ll. 25-31 user creation of account include registration of regular and duress passwords);	responsively to the anti-authentication action, automatically performing by the anti-authentication application instance one or more anti-authentication protective services by protectively altering the computing device based on the anti-authentication policy, wherein the computing device is altered to a protected state from a normal state based on the performance of the one or more anti-authentication protective services (Bosworth c. 5 l. 65 – c. 6 l. 9 method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode).	Bosworth fails to explicitly disclose a computing device that is subscribed to a remote computer security service; and an anti-authentication application instance provided by the remote computer security service based on the subscription.	Mahaffey describes a security status and information display system.	With this in mind, Mahaffey discloses a computing device that is subscribed to a remote computer security service (Mahaffey Fig. 9 mobile device and server exchanging security information; [0023]; Fig. 4 mobile device 101 and server 111 exchanging security information (313 to 325) and commands related to defensive actions to be taken (317); [0039] remediation commands sent to client indicating mobile device is relying upon security service of server); and an anti-authentication application instance provided by the remote computer security service based on the subscription (Mahaffey Fig. 1 security programs 105, 107 and 109 on client device 101; [0022] security applications download and integrated with mobile device). It would have been client device unable to stop security event).
As to claim 2, Bosworth and Mahaffey disclose the invention as claimed as described in claim 1, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user with the computing device that, when performed, causes the remote computer security service or the anti-authentication application instance to protectively alter a state of data of the computing device (Bosworth c. 6 ll. 19-24 password can be pattern entered by user).
As to claim 3, Bosworth and Mahaffey disclose the invention as claimed as described in claim 1, including wherein	if no network connectivity can be established between the computing device and the remote computer security service, the anti-authentication application operates independently of the remote computer security service to alter the computing device to the protected state (Bosworth c. 5 l. 65 - c. 6 l. 9 method of limited access can be performed on client device and can function in a stand-alone manner).
As to claim 4, Bosworth and Mahaffey substantially disclose the invention as claimed as described in claim 1, including wherein	in the protected state, the anti-authentication application instance cloaks a subset of designated protected data maintained on the computing device based on anti-authentication policy associated with a subscriber anti-authentication account with the anti-authentication service (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items).
As to claim 7, Bosworth and Mahaffey disclose the invention as claimed as described in claim 1, including the method further comprising:	registering the computing device to the anti-authentication account (Bosworth c. 6 ll. 25-31 creation of user account) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service);	designating protected data associated with the subscriber device (Bosworth c. 8 l. 58 – c. 9 l. 6 mark items to be inaccessible or accessible); and	enabling access to the protected data to one or more of the remote computer security service and the anti-authentication application instance (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes marked data items inaccessible or accessible per user insruction
As to claim 8, Bosworth and Mahaffey disclose the invention as claimed as described in claim 1, including wherein	registering a first anti-authentication action with the subscriber anti- authentication account (Bosworth c. 6 ll. 25-31 register duress password on account creation); and	registering an authentication action with the subscriber anti-authentication account that reverts the subscriber device from the protected state to the normal state, wherein the registered authentication action is distinct from a standard authentication action implemented for accessing the computing device in the normal state (Bosworth c. 10 ll. 17-37 special recovery password that is different from regular and duress passwords used to re-authenticate and restore access -  would require prior registration of recovery password).
As to claim 9, Bosworth and Mahaffey disclose the invention as claimed as described in claim 1, including wherein	the anti-authentication action includes an input of anti-authentication credentials at the computing device (Bosworth c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password),	the anti-authentication credentials including a set of credentials that is registered (Bosworth c. 6 ll. 25-31 register duress password on account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service) that, when received at the computing device, causes the anti-detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode; c. 9 ll. 39-48 mock error message during limited access mode displayed to provide the appearance of technical error).
As to claim 10, Bosworth and Mahaffey disclose the invention as claimed as described in claim 9, including wherein	the anti-authentication credentials relate to credentials for an illegitimate access to or an illegitimate control of the computing device that differ from authentication credentials for a legitimate access to or a legitimate control of the computing device (Bosworth c. 6 ll. 25-31 registering regular password and duress password at time of account creation; c. 1 ll. 35-57 duress password limits access, but provides the appearance of full access).
As to claim 12, Bosworth and Mahaffey disclose the invention as claimed as described in claim 1, including further comprising:	at a registration of the subscriber anti-authentication account (Bosworth c. 6 ll. 25-31 registering regular password and duress password at time of account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service):		identifying a blacklist (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items) of computer device items comprising a 4selection one or more configuration states, one or more functions, one or more types of data, one or more corpus of data, one or more features, or one or more applications of the computing device (Bosworth c. 4 ll. 6-15 data item definition); and		in response to receiving anti-authentication credentials at the computing device, automatically and protectively altering the blacklist of computer device items (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible).
As to claim 13, Bosworth and Mahaffey disclose the invention as claimed as described in claim 1, including further comprising:	at a registration of the subscriber anti-authentication account (Bosworth c. 6 ll. 25-31 registering regular password and duress password at time of account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service):		identifying a whitelist (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items accessible; c. 7 ll. 46-48 predetermined sets of data items) of computer device items comprising a selection one or more configuration states, one or more functions, one or more types of data, one or more corpus of data, one or more features, or one or more applications of the computing device (Bosworth c. 4 ll. 6-15 data item definition); and		in response to receiving anti-authentication credentials at the computing device, automatically and protectively altering the computer device with an exception to the whitelist of computer device items (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items accessible).
As to claim 14, Bosworth substantially discloses a method of securing an online subscriber account with a remote security service (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device), the method comprising:	identifying an online account (Bosworth Fig. 2 item 140 online system; c. 3 ll. 58 – c. 4 l. 15 access to user account provided through user interface module), wherein the online account comprises an anti-authentication application instance (Bosworth Fig. 2 item 235; c. 5 ll. 3-10 access mode module of online system controls access mode to user accounts);	identifying an occurrence of an anti-authentication action involving the online account based on anti-authentication policy set to a subscriber anti- authentication account (Bosworth c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password; c. 6 ll. 25-31 user creation of account include registration of regular and duress passwords);	responsively to the anti-authentication action, automatically performing by the anti-authentication application instance one or more anti-authentication protective services by protectively altering the online account based on the anti- authentication detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode).	Bosworth fails to explicitly disclose subscribing to a remote computer security service; and an anti-authentication application instance provided by the remote computer security service based on the subscription.	Mahaffey discloses a computing device that is subscribed to a remote computer security service (Mahaffey Fig. 9 mobile device and server exchanging security information; [0023]; Fig. 4 mobile device 101 and server 111 exchanging security information (313 to 325) and commands related to defensive actions to be taken (317); [0039] remediation commands sent to client indicating mobile device is relying upon security service of server); and an anti-authentication application instance provided by the remote computer security service based on the subscription (Mahaffey Fig. 1 security programs 105, 107 and 109 on client device 101; [0022] security applications download and integrated with mobile device). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the downloading of remote security components of Mahaffey with the online system duress password functionality of Bosworth, such that the access mode module of Bosworth is downloaded and interacts with a remote server to handle security events, as it would advantageously allow for the online system to be directed to handle security events it may not be able to initially handle (Bosworth [0039] device unable to stop security event).
As to claim 15, Bosworth and Mahaffey disclose the invention as claimed as described in claim 14, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user with the online subscriber account that, when performed, causes the remote computer security service or the anti-authentication application instance to protectively alter a state of data of the online subscriber account (Bosworth c. 6 ll. 19-24 password can be pattern entered by user).
As to claim 16, Bosworth and Mahaffey disclose the invention as claimed as described in claim 14, including wherein	the anti-authentication action includes an input of anti-authentication credentials at the online subscriber account (Bosworth c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password),	the anti-authentication credentials including a set of credentials that is registered (Bosworth c. 6 ll. 25-31 register duress password on account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated – would require some form of setup/registration with remote service) that, when received via an interface associated with the online subscriber account, causes the anti-authentication application instance to covertly alter a state of the online subscriber account to protect one or more features or data of the online subscriber account while contemporaneously providing access to the computing device (Bosworth detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode; c. 9 ll. 39-48 mock error message during limited access mode displayed to provide the appearance of technical error).
As to claim 18, Bosworth substantially discloses a computer program product (Bosworth c. 12 ll. 37-45 computer program product) for securing a computing resource with a remote computer security service (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device), the computer program product comprising:	a non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more computer processors (Bosworth c. 12 ll. 37-45 computer program product, stored on medium, executed by processor), causes the one or more computer processors to perform:		identifying a computing device (Bosworth Fig. 3 item 110; c. 5 ll. 27-37 client device with processor and memory), wherein the computing device comprises an anti-authentication application instance (Bosworth Fig. 3 item 325; c. 5 ll. 52-63 access mode module as application on client device);		identifying an occurrence of an anti-authentication action involving the computing device based on anti-authentication policy set to an anti-authentication account for the computing method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password; c. 6 ll. 25-31 user creation of account include registration of regular and duress passwords);		responsively to the anti-authentication action, automatically performing one or more anti-authentication protective services by protectively altering the computing device based on the anti-authentication policy, wherein the computing device is altered to a protected state from a normal state based on the performance of the one or more anti-authentication protective services (Bosworth c. 5 l. 65 – c. 6 l. 9 method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode).	Bosworth fails to explicitly disclose a computing device that is subscribed to a remote computer security service; and an anti-authentication application instance provided by the remote computer security service based on the subscription.	Mahaffey discloses a computing device that is subscribed to a remote computer security service (Mahaffey Fig. 9 mobile device and server exchanging security information; [0023]; Fig. 4 mobile device 101 and server 111 exchanging security information (313 to 325) and commands related to defensive actions to be taken (317); [0039] remediation commands sent to client indicating mobile device is relying upon security service of server); and an anti-authentication application instance provided by the remote computer security service based on the subscription (Mahaffey Fig. 1 security programs 105, 107 and 109 on client device 101; [0022] security applications download and integrated with mobile device). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the downloading of remote security components of Mahaffey with the duress password functionality of Bosworth, such that the access mode module of Bosworth is downloaded and interacts with a remote server to handle security events, as it would advantageously allow for the client device to be directed to handle security events it may not be able to initially handle (Bosworth [0039] client device unable to stop security event).
As to claim 19, Bosworth and Mahaffey disclose the invention as claimed as described in claim 18, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user with the computing device that, when performed, causes the remote computer security service or the anti-authentication application instance to protectively alter a state of data of the computing device (Bosworth c. 6 ll. 19-24 password can be pattern entered by user).
As to claim 20, Bosworth and Mahaffey disclose the invention as claimed as described in claim 18, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user (Bosworth c. 6 ll. 19-24 password can be pattern entered by user) with the online subscriber account (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device) that, password can be pattern entered by user) of the online subscriber account (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device).
Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 10,893,052 B1), filed Mar. 19, 2018, in view of Mahaffey et al. (US 2014/0373162 A1), filed Aug. 29, 2014, in view of Vaughn et al. (US 2017/0098065 A1), published Apr. 6, 2017.
As to claim 6, Bosworth and Mahaffey substantially disclose the invention as claimed as described in claim 1, including wherein	in the protected state, the anti-authentication application instance or the remote computer security service alters designated protected data based on anti-authentication policy associated with the subscriber anti-authentication account with the remote computer security service (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items).	Bosworth and Mahaffey fail to explicitly disclose deleting data from one or more memory devices of the computing device.	Vaughn describes techniques for entering codes on computing devices.	With this in mind, Vaughn discloses deleting data from one or more memory devices of the computing device (Vaughn [0056] entry of a duress code is detected and content is encrypted or deleted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encrypting/deleting of content of Vaughn in response to duress with the duress password system of Bosworth and Mahaffey, such that upon detection of a duress password, content is delete instead of being made inaccessible as it would advantageously remove content that may continue to be at risk regardless of being made inaccessible (e.g. user duress notification is perceived by attacker and user is forced to attempt to restore access).
As to claim 17, Bosworth and Mahaffey disclose the invention as claimed as described in claim 14, including wherein	in the protected state, the anti-authentication application instance or the remote computer security service alters designated protected data based on anti-authentication policy associated with the subscriber anti-authentication account with the remote computer security service (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items).	Bosworth and Mahaffey fail to explicitly disclose deleting data from one or more memory devices of the computing device.	Vaughn discloses deleting data from one or more memory devices of the computing device (Vaughn [0056] entry of a duress code is detected and content is encrypted or deleted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encrypting/deleting of content of Vaughn in response to duress with the content is still available on device in the clear for other forms of attack).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 10,893,052 B1), filed Mar. 19, 2018, in view of Mahaffey et al. (US 2014/0373162 A1), filed Aug. 29, 2014, in view of Vaughn et al. (US 2017/0098065 A1), published Apr. 6, 2017, in view of Lampson et al. (US 2003/0196099 A1), published Oct. 16, 2003
As to claim 5, Bosworth, Mahaffey and Vaughn substantially disclose the invention as claimed as described in claim 4, failing however to explicitly include wherein: cloaking the subset of designated protected data includes encrypting by the remote computer security service or the anti-authentication application instance the subset of designated protected data with a public cryptographic key of an asymmetric key pair of the remote computer security service; and only the private cryptographic key of the asymmetric key pair of the remote computer security service can decrypt the subset of designated protected data and revert the computing device to the normal state.	Vaughn discloses cloaking the subset of designated protected data includes encrypting by the remote computer security service or the anti-authentication application instance the subset of designated protected data with a cryptographic key (Vaughn entry of a duress code is detected and content is encrypted or deleted); and  decrypt the subset of designated protected data and revert the computing device to the normal state (Vaughn [0056] cancel code triggers decryption of encrypted content).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encrypting/deleting of content of Vaughn in response to duress with the duress password system of Bosworth and Mahaffey, such that upon detection of a duress password, content is delete instead of being made inaccessible as it would advantageously remove content that may continue to be at risk regardless of being made inaccessible (e.g. content is still available on device in the clear for other forms of attack).	Bosworth, Mahaffey and Vaughn, fail to explicitly disclose encrypting with a public cryptographic key of an asymmetric key pair of the remote computer security service; such that only the private cryptographic key of the asymmetric key pair of the remote computer security service can decrypt the subset of designated protected data.	Lampson describes a system for secure storage of data using public and private keys.	With this in mind, Lampson discloses encrypting with a public cryptographic key of an asymmetric key pair of an device (Lampson [0020]-[0022] data is encrypted with public key of key pair of device the can decrypt data); such that only the private cryptographic key of the asymmetric key pair of the device can decrypt the subset of designated protected data (Lampson [0020] private key of device to decrypt data).  It would have been obvious at the time the invention was made to a person having .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 10,893,052 B1), filed Mar. 19, 2018, in view of Mahaffey et al. (US 2014/0373162 A1), filed Aug. 29, 2014, in view of Resch (US 2018/0034639 A1), filed Oct. 9, 2017.
As to claim 11, Bosworth and Mahaffey substantially disclose the invention as claimed as described in claim 9, including an anti-authentication credential registered to the subscriber's anti-authentication account with the anti-authentication service (see claim 9).	Bosworth and Mahaffey fail to explicitly disclose a plurality of distinct of anti-authentication credentials;	each of the plurality of distinct anti-authentication credentials, when received at the computing device, causes an execution of a distinct anti-authentication protection of the computing device.	Resch describes multiple credentials for mitigating impact of data access under duress.	With this in mind, Resch discloses a plurality of distinct of anti-authentication three different “anti-authentication” credentials are described with different results (limited data, null data, fake data)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the multiple credentials of Resch with the duress password system of Bosworth and Mahaffey, such that multiple credentials are registered that provide different results, as it would advantageously allow for a user under duress to tailor their response to the attacker and possibly reducing risk to user (i.e. limited access vs. no access could be perceived differently/negatively by attacker).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindsay (US 2007/0250920 A1) is related to asset protection including a duress code.
Banka et al. (US 2002/0198840 A1) is related to providing remote access to application subscription services.
Brown et al. (US 8,503,974 B2) is related to duress passwords at wireless devices.
Nemovicher (US 7,395,436 B1) is related to access security, including duress PINs.
Sansom et al. (US 11,075,932 B2) is related to a cyber security extension application.
TechRejects “Advantages and Disadvantages of Symmetric and Asymmetric Key Encryption Methods”, published Aug. 2, 2014 is related to the advantages and disadvantages of symmetric and asymmetric encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492